DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The set of claims filed 4/14/21 includes canceled claims 1-15 and pending claims 16-38. However, original claims 1-15 are not found in the application. In addition, applicant fails to provide proper status identifiers for added claims 16-38. The numbering of the claims is deemed to be incorrect. Pursuant to rule 1. 1261, claims 16-38 have been renumbered as 1-23, respectively. The dependency has been changed accordingly.  In response to this office action, applicant is required to submit a new set of claims reflecting the changes noted in this paragraph.
Specification
The disclosure is objected to because of the following informalities: please update the status of the parent application referenced to in the first paragraph of the specification.  
Appropriate correction is required.
Claim Objections
Claims 9, 10, 22 and , 23 formerly claims  24-25 and 37-38, respectively,  are  objected to because of the following informalities: Claim 9, line 2, please insert “the” or “said” before “upper” so as to make use of antecedent in claim 8.
Claim 10, line 2, please spell out “ISI”.
Claim 22, line 6, is the “given probability” the same as the “given probability”, recited in  claim 18. If so, please amend claim 22 so as to make proper use of its antecedent. If not, please amend claim 22 to differentiate from the limitation in claim 18.  The same comment applies to similar limitation recited in claim 22, lines 7-8.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “decision element that derives symbol decisions” in claim 1 and in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7-8, recites “said at least  one signal”. However, it is unclear whether or not such limitation refers to “said received signal”, “said slicer input signal”, and “said error signal”.
Claims 2-11 are rejected for being dependent on a rejected base claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiatrowski et al US Patent No. 5,521,941 in view of Feng et al WO 2004/107325 A2.
As per claim 18, Wiatrowski et al discloses a method comprises: operating on the receive signal with a threshold detector (level finder)(107) ( the signal received by antenna is demodulated in (101) and detected by (103) then provided to (107)  to determine an upper limit at which the receive signal has a given probability of exceeding the upper limit and a lower limit at which the receive signal has the given probability of falling below the lower limit (note at least col. 3, lines 53-55 and col. 4, lines 40-42 and col 5, lines 2-12). However, it fails to teach the additional limitations of “equalizing a receive signal to produce a slicer input signal”. Feng et al teaches the additional limitations of “equalizing a receive signal to produce a slicer input signal” (note equalizer (8) equalizing a received signal to provide a signal to an input of slicer (9)). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Wiatrowski et al in order to remove interference from the received  signal resulting in an improved signal detection and a better user experience.
Claim(s) 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiatrowski et al US Patent No. 5,521,941 in view of Feng et al WO 2004/107325 A2 and further in view of Kakkeri et al US Patent Application Publication No. 20090252347 A1.
As per claim 19, as applied to claim 18 above Wiatrowski et al and Feng et al   disclose every feature of the invention specified in the claim but fail to teach the additional limitations of using the upper and lower limits to adjust a gain control amplifier for the received signal. Kakkeri et al teaches  the additional limitations of using the upper and lower limits to adjust a gain control amplifier for the received signal(note para. [0056], last 10 lines). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Wiatrowski et al and Feng et al in order to compute an appropriate gain to achieve a desired output (Kakkeri et al  col. [0056]).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiatrowski et al US Patent No. 5,521,941 in view of Kakkeri et al US Patent Application Publication No. 20090252347 A1.
As per claim 12, Wiatrowski et al discloses a receiver comprises operating on the receive signal with a threshold detector (level finder)(107) ( the signal received by antenna is demodulated in (101) and detected by (103) then provided to (107)  to determine an upper limit at which the receive signal has a given probability of exceeding the upper limit and a lower limit at which the receive signal has the given probability of falling below the lower limit (note at least col. 3, lines 53-55 and col. 4, lines 40-42 and col 5, lines 2-12). However, it fails to teach the additional limitations of using the upper and lower limits to adjust a gain control amplifier for the received signal. Kakkeri et al teaches  the additional limitations of using the upper and lower limits to adjust a gain control amplifier for the received signal(note para. [0056], last 10 lines. Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Wiatrowski et al and Feng et al in order to compute an appropriate gain to achieve a desired output (Kakkeri et al  col. [0056]).
 As per claim 13, Wiatrowski et al teaches that the probabilities are equal see col 5, lines 3-12.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-17 are allowed.
Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record do not teach or fairly suggest, in combination with the other limitations, the limitations of a decision element shown in fig. 3 as element 302 coupled to receive a signal from equalizer 200 and a summer coupled to receive the output of the equalizer 200 and decision element 302, in claim 1.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record do not teach or fairly suggest, in combination with the other limitations, the limitations of “a level finder that operates on the slicer input signal to determine an upper threshold at which the slicer input signal has a given probability of exceeding the upper threshold for symbol decisions corresponding to a lower edge of an eye”, recited in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B CORRIELUS/
  Primary Examiner, Art Unit 2633                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 1.126    Numbering of claims.
        The original numbering of the claims must be preserved throughout the prosecution. When claims are canceled the remaining claims must not be renumbered. When claims are added, they must be numbered by the applicant consecutively beginning with the number next following the highest numbered claim previously presented (whether entered or not). When the application is ready for allowance, the examiner, if necessary, will renumber the claims consecutively in the order in which they appear or in such order as may have been requested by applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale